Name: Commission Implementing Regulation (EU) NoÃ 660/2012 of 19Ã July 2012 on certain market support measures in the sector of poultrymeat in Italy
 Type: Implementing Regulation
 Subject Matter: animal product;  agricultural activity;  Europe;  food technology;  agricultural policy;  EU finance
 Date Published: nan

 20.7.2012 EN Official Journal of the European Union L 192/1 COMMISSION IMPLEMENTING REGULATION (EU) No 660/2012 of 19 July 2012 on certain market support measures in the sector of poultrymeat in Italy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural products (single CMO Regulation) (1), and in particular Article 44 in conjunction with Article 4 thereof, Whereas: (1) Because of an outbreak of avian influenza in certain production regions in Italy between December 1999 and April 2000, between August and October 2000 and between October 2002 and September 2003, veterinary and trade restrictions were adopted by the Italian authorities under, in particular, Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (2). As a result, the transport and marketing of hatching eggs and day old chicks were temporarily restricted within Italy or within the areas directly affected by the outbreak. (2) The restrictions on the free movement of hatching eggs and day old chicks resulting from the application of the veterinary measures threatened severe disruption of the market in hatching eggs and day old chicks in Italy. (3) On 9 December 2004 the Commission adopted Regulation (EC) No 2102/2004 of 9 December 2004 on certain exceptional market support measures for eggs in Italy (3) pursuant to Article 14 of Regulation (EEC) No 2771/75 of the Council of 29 October 1975 on the common organisation of the market of eggs (4). The Commission did not adopt a similar Regulation pursuant to Article 14 of Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organisation of the market in poultrymeat (5) to provide for comparable exceptional market support measures in respect of day old chicks. (4) On 19 April 2007 Italy instituted proceedings before the Court of First Instance of the European Communities (6) seeking the annulment of the decision as set out in a letter of 7 February 2007 of the Director General of the Directorate-General for Agriculture of the Commission, by which the request of the Italian authorities to adopt exceptional measures to support the Italian market in poultrymeat within the meaning of Article 14 of Regulation (EEC) No 2777/75 was rejected, so far as concerns the chicks destroyed in areas affected by avian influenza and subject to veterinary measures restricting circulation in the period from December 1999 to September 2003 inclusive. (7) (5) On 17 January 2012, the General Court (Seventh Chamber) in its judgment in case T-135/2007 (8) annulled the decision of 7 February 2007 rejecting the request of the Italian authorities to adopt exceptional measures to support the Italian market in poultrymeat within the meaning of Article 14 of Regulation (EEC) No 2777/75. The Commission did not appeal against the judgment of the General Court. (6) In accordance with Article 266 of the Treaty, an institution whose act has been declared void is required to take the necessary measures to comply with the judgment of the Court of Justice of the European Union. In accordance with Article 254 of the Treaty, that Article also applies to judgments of the General Court. (7) It follows from the judgment of the General Court that the Commission should have adopted a Regulation under Article 14 of Regulation (EEC) No 2777/75 to adopt exceptional measures to support the Italian market in poultrymeat so far as concerns the chicks slaughtered and disposed off in areas affected by avian influenza and subject to veterinary measures restricting circulation and prohibiting the placing of day old chicks, in the period from December 1999 to September 2003 inclusive. Given that Regulation (EEC) No 2777/75 is no longer in force, in order to comply with the judgment of the General Court the Commission should adopt a Regulation under Article 44 of Regulation (EC) No 1234/2007. (8) In accordance with Article 46 of Regulation (EC) No 1234/2007, for exceptional measures referred to in Article 44 thereof, the Union shall provide part-financing equivalent to 50 % of the expenditure borne by the Member State. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. The slaughter and disposal of chicks falling within the CN codes 0105 11 19 and 0105 12, between 17 December 1999 and 14 April 2000, between 14 August and 16 October 2000 and between 11 October 2002 and 30 September 2003 in Italy following the application of the national veterinary measures under, in particular, Directive 92/40/EEC, shall be regarded as an exceptional market support measure falling within Article 44 of Regulation (EC) No 1234/2007. 2. The Union shall provide part-financing equivalent to 50 % of the expenditure borne by Italy in respect of the measure referred to in paragraph 1. The amount of Union part-financing shall be as follows:  EUR 0,1344 per males and females for industrial production (different weight gain) day old chicks of Gallus domesticus falling within CN code 0105 11 19 shall be granted for a maximum total number of 3 647 277 day old chicks,  EUR 0,1548 per mixed (both males and females for rural production) day old chick of Gallus domesticus falling within CN code 0105 11 19 shall be granted for a maximum total number of 3 768 800 day old chicks,  EUR 0,5064 per mixed (both males and females) day old chicks of Meleagridis gallopavo falling within CN code 0105 12 shall be granted for a maximum total number of 680 730 day old chicks,  EUR 0,744 per sexed male day old chicks of Meleagridis gallopavo falling within CN code 0105 12 shall be granted for a maximum total number of 193 140 day old chicks,  EUR 0,2688 per sexed female day old chicks of Meleagridis gallopavo falling within CN code 0105 12 shall be granted for a maximum total number of 535 960 day old chicks. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 167, 22.6.1992, p. 1. (3) OJ L 365, 10.12.2004, p. 10. (4) OJ L 282, 1.11.1975, p. 49. Regulation repealed and replaced by Regulation (EC) No 1234/2007 as from 1 July 2008. (5) OJ L 282, 1.11.1975, p. 77. Regulation repealed and replaced by Regulation (EC) No 1234/2007 as from 1 July 2008. (6) General Court of the European Union, from 1 December 2009. (7) OJ C 140, 23.6.2007, p. 38 (Case T-135/07  Italy v. Commission). (8) OJ C 58, 25.2.2012 p. 7.